Poffenbarger, Judge:

dissenting in part:

I am unable to concur in so much of the opinion filed by Judge Millee as holds that the writ and declaration or either of them, is amendable.
The name “Kingman Mills” does not purport signification of either a natural or an artificial person, and the plaintiff has no other name. The appellation is not a defective or erroneous designation of any person. ■ It is a designation of an inanimate thing incapable of suing. The alteration the court allows is a substitution of an artificial person for no person at all.
The annexed descriptive matter, “a branch of the Kansas Flour Mills Company, a body corporate,” is only descriptive. It does not purport to give the name of the plaintiff. It merely tells who owns the Kingman Mills, or to whom the Kingman Mills belong, which, of course, amounts to the same thing. It would perform that function just as well, if it were wholly separated from the name, Kingman'Mills, and placed in the middle of the declaration or at the end thereof, in different terms. To say the Kansas Flour Mills is named as plaintiff, either accurately or erroneously, is to ignore the terms used and insert new ones. It cannot be interpretation of the language used, for it goes outside of and beyond it.
*519None of our decisions cited in the opinion are in any sense analogous. They all affirm liberality of construction of the statute authorizing amendments, but, in every one of them, a natural or an artificial person was named as plaintiff. In Board of Education v. Board of Trustees, 78 W. Va. 445, both parties were correctly or sufficiently described in the pleadings, and the erroneous designation appeared only in an exhibit. In Duty v. C. & O. Ry. Co., 70 W. Va. 14, the erroneous designation appeared in only one count of the declaration, and it was clearly a mere misnomer of a person described as a corporation. All of the others cited are equally lacking in analogy. In Bank of Havana v. Magee, 20 N. Y. 355, the decision was based upon a statute, requiring the courts to ignore and disregard every error or defect in pleadings or proceedings, not affecting the substantial rights of the adverse party. We have no such statute. Barber v. Smith, 41 Mich. 138, involved the law of collateral attack, and moreover, the court held that the plaintiffs were partially described tas being natural persons. In Smith v. Canfield, 8 Mich. 493, a writ of replevin issued in the firm name of partners was treated as void and quashed. In Morgridge and Merrick v. Stoeffer, 14 N. D. 430, the court held that the use of a firm name was a partial description of natural persons. In Morrison & Co. v. Tate, 1 Metc. (Ky.), 569, the court treated “A. J. Morrison & Co.,” as the name of a natural person and the appellation did set forth the name of such a person. The phrase “Kingman Mills,” used for designation of the plaintiff, are not, in any sense or to any extent, descriptive of the “Kansas Flour Mills Company.” The only identical word in both phrases is “Mills” and it does not signify any person of any kind.
I would reverse the judgment and dismiss the action, with a saving clause against prejudice, though I hardly think such a clause is necessary.
Judge Lynch joins me in this dissent.